DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The 7 JAN 2022 amendments to claims 2-13 obviate the objections noted in the previous Office action.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner has amended the application as follows:
A. claim 2, line 7, replace “a bottom” with “the bottom”;
B. claim 2, line 11, replace “the first” with “another first”;
C. claim 2, lines 13-14, replace “the main” with “another main”;
D. claim 5, line 7, replace “sub-region and” with “sub-regions and”;
E. claim 5, line 9, replace “the main” with “main”;
F. claim 6, line 5, replace “sub-region” with “sub-regions”;
G. claim 6, line 6, replace “the first” with “first”;
H. claim 6, line 7, replace “layers” with “layer”;
I. claim 6, line 8, replace “the second” with “second”;
J. claim 6, line 10, replace “the main” with “main”;

L. claim 6, line 12, replace “the first” with “the one first”;
M. claim 7, line 3, replace “the fourth sub-region” with “each of the fourth sub-regions”;
N. claim 7, line 4, replace “the adjacent” with “adjacent”;
O. claim 7, line 5, replace “region is” with “regions are”;
P. claim 7, line 6, replace “region” with “regions”;
Q. claim 7, line 7, replace “the first … the adjacent” with “first … adjacent”;
R. claim 7, line 8, replace “sub-region” with “sub-regions”;
S. claim 7, line 10, replace “an additional” with “additional”;
T. claim 7, line 11, replace “layer is … sub-region” with “layers are … sub-regions”;
U. claim 7, line 14, replace “structure layer as” with “structure layers as”;
V. claim 7, line 16, replace “layer” with “layers”;
W. claim 8, line 4, replace “the anti-etching layer is” with “anti-etching layers are”;
X. claim 8, line 5, replace “sub-region” with “sub-regions”;
Y. claim 8, line 9, replace “sub-region” with “sub-regions”;
Z. claim 12, line 4, replace “an ion” with “the ion”; and
AA. cancel claims 14-20.
Remarks
This application was in condition for allowance except for the following:
A-Z. antecedent basis/typographical error. Cf. MPEP § 608.01(n); and

Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 1-13 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein. For example, “…; patterning the bottom core material layer using the main spacer structure layer as a masking film to form a second core layer; after forming the second core layer, removing the main spacer structure layer; after removing the main spacer structure layer, forming a third spacer on a side wall of the second core layer; after forming the third spacer, removing the second core layer; and after removing the second core layer, patterning the base using the third spacer as a masking film to form a desired pattern”, as recited in independent claim 1.
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815